Citation Nr: 0913564	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  03-22 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a respiratory disorder, 
variously characterized as manifested by chronic cough, 
breathing difficulty, bronchitis, headaches, dizziness, chest 
pain, and asbestosis.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran had active service from August 1956 to August 
1960.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Board in November 2006 remanded the case for development, 
and following its return the Board in November 2007 denied 
the claim.  However, the United States Court of Appeals for 
Veterans Claims (Court) by a January 2009 Order granted a 
Joint Motion for Remand (Joint Motion) vacating the November 
2007 Board decision and remanding the case for action by the 
Board consistent with the Joint Motion.  The Board's decision 
herein reflects due consideration of those issues addressed 
in the Joint Motion as granted by the Court.


FINDINGS OF FACT

1.  The presumption of soundness upon entry into service not 
having been overcome, the Veteran is considered to have been 
in sound condition and without any respiratory disorder upon 
entry into service.  

2.  Asthmatic bronchitis was present in service and has 
persisted to the present time.  


CONCLUSIONS OF LAW

1.  The presumption of sound condition at entry into service 
is applicable for the Veteran's claimed respiratory disorder, 
and is not rebutted by clear and unmistakable evidence.  38 
U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) 
(2004 & 2008).

2.  The criteria for service connection for a respiratory 
disorder manifested by asthmatic bronchitis are met.  
38 U.S.C.A. §§ 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

In this case, the benefit of service connection for a 
respiratory disorder is granted herein, which constitutes a 
complete grant of the benefit sought.  Accordingly, there is 
no reasonable possibility that further notice or development 
assistance would further the claim.  The Board notes that 
there have been various characterizations of the Veteran's 
respiratory disorder in the medical records and in the course 
of his claim, but, as discussed below, current medical 
evaluation has delineated the scope of that respiratory 
disorder as consisting of asthmatic bronchitis, based on 
current evidence as well as medical history.  The RO will 
assign an appropriate disability rating upon return of the 
claims file with the present decision.  

II.  Claim for Service Connection for a Respiratory Disorder

The Veteran has variously contended that his respiratory 
disorder originated in service, with a persistent cough 
continuing over the decades since that time, or that he was 
exposed to substances in service, to include asbestos and 
other respiratory irritants, which caused or substantially 
contributed to his current respiratory disorder, and that 
service connection is accordingly warranted.  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2008).   However, if the presumption of soundness is 
not rebutted, the claim is one for service connection, not 
aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as opposed 
to merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology"). 

The Veteran's service treatment records (STRs) reflect that, 
when he was examined for enlistment into service in August 
1956, a respiratory disorder was not reported, and the 
Veteran was found qualified for active service.

Clinical records dated later in August 1956 indicate that the 
Veteran said he had spots on his lungs, and was referred to 
the chest clinic for evaluation.  A September 1956 
consultation report indicates that he was referred to the 
chest clinic because of an abnormal chest film performed on 
routine enlistment.  He indicated that for the past two weeks 
he had experienced vague transient anterior chest pain, with 
no other pulmonary symptoms.  The pain apparently had been 
aggravated, since he had been told there was a "spot on his 
lung."  There was no history of contact with pulmonary 
tuberculosis.  Physical examination of the chest and abdomen 
was negative and there was no significant lymphadenopathy.  A 
chest X-ray taken at the end of August 1956 revealed a linear 
nodular density in the right second anterior interspace.  
This had a stellate appearance, and there was no change 
between those X-rays and ones taken the day before and two 
weeks later.  Cocci and histo skin tests were positive.  The 
clinical impression was pulmonary fibrosis, right upper lung 
field, of undetermined etiology, thought probably to be old 
coccidioidomycosis which had existed prior to service.  The 
Veteran was given clearance for duty and advised to repeat 
chest X-rays in three months.

The STRs further indicate that a chest X-ray taken in October 
1956 showed residual scarring present in the right upper lobe 
which represented residuals from a previous inflammatory 
process.  Thereafter, the Veteran was hospitalized briefly in 
October 1956 for observation for suspected 
coccidioidomycosis, and no disease was found.  In November 
1956, he was diagnosed and treated for streptococcal sore 
throat.

During 1957, the Veteran repeatedly complained of chest pain 
for about one year, with shortness of breath and pain related 
to exertion, and was referred for a cardiology examination.  
According to an October 1957 cardiology consultation report, 
he reported daily almost constant dull non-radiating left 
anterior chest pain that occasionally lasted up to one 
minute.  The more active he was, the more intense the pain.  
Coughing and bending intensified the chest discomfort.  On 
examination, his lungs were clear and his heart was normal.  
The clinical impression was no evidence of organic heart 
disease, and his chest pain was thought to be probably of 
functional origin.  His X-rays were reviewed by radiologists, 
who opined that the infiltrate of the right third ICS 
(intercostal space) represented an old healed inflammatory 
process.  The Veteran also currently had viremia (influenza) 
that required treatment.  Chest X-rays taken in January 1959 
and February 1960 were read as normal.  When he was examined 
for discharge in July 1960, no respiratory abnormality was 
found.

The Veteran's service records indicate his occupational 
specialty in service was automotive repairman.  In written 
statements in support of his claim, including in December 
2001, the Veteran stated that he worked as a mechanic and 
service station maintenance worker in service.  He replaced 
batteries, checked acid levels, and filled batteries, and 
replaced brakes and brake systems.  He believed that when he 
was in service brake pads and drums contained asbestos, and 
that he was exposed to asbestos when "pickling", that is 
taping hoses and car parts underneath the vehicle.  Further, 
the Veteran indicated that he regularly stayed overnight in a 
non-ventilated garage, as a fire guard, which caused him to 
inhale various chemical fumes.  He said he was exposed to 
fumes from cleaning chemicals and solvents, particularly when 
he was stationed in Cheyenne, Wyoming, and that his cough 
worsened after he arrived in Cheyenne.  He reported also 
shoveling coal during service, with exposure to fine coal 
dust.

In the December 2001 written statement, the Veteran averred 
that prior to entering service he had been a high school 
student and picked cotton for a few weeks a year, for about 
two years.  He denied exposure to asbestos after service, and 
denied a history of tobacco use.

The Veteran also submitted some lay statements in support of 
his claim.  However, these ultimately do not provide 
substantial support to his claim, because they do not support 
that the Veteran had a respiratory disorder or symptoms in 
service, or that a current respiratory disorder originated in 
service or is otherwise related to service.  

In a February 2005 letter, a California Cadet Corps 
instructor of the Veteran while he was in high school 
attested that he did not recall the Veteran having a chronic 
health problem at that time prior to service.  

Also of record is a 2005 letter from a daughter of the 
Veteran, in which she attests that at the age of seven or 
eight when visiting with her father she observed that he had 
a chronic cough, and she would bring him glasses of water to 
soothe that condition.  However, she further attested that 
she was currently 38 years of age.  Hence, the period in time 
which she recalls was around 1974 or 1975, approximately 15 
years after service.  This daughter was not born until 
approximately seven years post-service, and hence could have 
no first-hand recollection of a respiratory disorder in 
service or in years immediately proximate to service, to 
support the claim.  

Similarly, the Veteran submitted a February 2005 statement by 
an friend or acquaintance who attested to knowing him, 
stating, "I have known [the Veteran] since 1971 and can not 
recall a time when he did not have a recurring cough."  
Because this friend did not know the Veteran until 
approximately eleven years post-service, he also cannot 
provide any first-hand knowledge of the Veteran's respiratory 
disorder being present in service or immediately proximate to 
service.  

In support of his claim, the Veteran submitted private 
medical records, including those from U.S.C., M.D., dated 
from 1968 to 2001.  A January 2000 private treatment record 
includes the Veteran's complaints of a productive cough and 
shortness of breath.

In May and September 2001 letters, Dr. C, a private 
physician, addressed the respiratory disorder.  In the 
September letter, he informed that the Veteran had been under 
his observation "since 1956."  The physician was not able 
to provide an opinion establishing his personal knowledge of 
the Veteran's having had a respiratory disorder in service.  
He was also not able to provide a medical opinion, based on 
clinical evidence, of etiology as related to service.  
Rather, he stated that the Veteran "reportedly had Valley 
Fever at approximately 14 years of age and since that time he 
has had frequent and sometimes continuous episodes of 
Respiratory Distress."  Thus, this does not constitute a 
medical opinion by Dr. C, but rather merely a recordation of 
what the Veteran purportedly told him.  Regarding such 
evidence, the Court has held that a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

In the September 2001 letter, Dr. C also noted that the 
Veteran "reportedly has had great exposure to toxic 
substances including asbestos, cleaning solvents, fine saw 
dust, oils, auto fluids - also exposure to inhaled chemicals, 
acid and [the Veteran] as a service man had to manually fill 
batteries for vehicles with acids and water causing much 
coughing, dizziness, chest pain, headaches and general 
discomfort."  Here, the examiner is once again relying on 
what the Veteran reportedly told him as a history of 
environmental exposures to respiratory irritants.  Based on 
those reported exposures, Dr. C provided the following 
opinion:  "It is felt that this prolonged constant contact 
with the above mentioned respiratory irritants have 
contributed to the [V]eteran[']s present chronic respiratory 
problems."

In a November 2001 letter, Dr. G, another private physician, 
informed that he had cared for the Veteran since June 2000.  
He also noted the Veteran's self-reported history of Valley 
Fever at the age of 14, and of frequent episodes of 
respiratory distress since that time.  

In June 2002, following review of the claims file, a VA 
physician opined that the Veteran had coccidioidosis and 
asthmatic bronchitis, as conditions which had existed prior 
to service and did not increase in service beyond the normal 
progress of these diseases.  

At a VA examination in February 2005, the Veteran reported a 
40-year history of nonproductive cough which was at first 
sporadic and later became constant, and which had never 
completely gone away.  He reported working as an automobile 
mechanic in the 1950s and 1960s, including around brake 
systems with rotors, drums, and brake lines.  He denied any 
knowledge of having had pneumonia.  He reported recent 
treatment for asthma including with combination metered-dose 
bronchodilators and anti-inflammatory medication.  He 
reported being a lifelong non-smoker, though with a 
significant family history of lung cancer and of family 
members who smoked.  

The February 2005 VA examiner reviewed the claims folder and 
conducted a thorough examination, with review of X-rays.  The 
examiner noted that there was no evidence of pulmonary 
asbestosis, with no pleural plaques or pleural areas on the 
chest X-rays indicative of pleural-based disease.  The 
examiner noted that the Veteran had been receiving treatment 
for asthma for many years.  He assessed that the Veteran's 
bronchial asthma was the reason for his chronic cough.  

Pulmonary function studies were conducted in March 2005, but 
not interpreted for purposes of this claim until the Veteran 
underwent a further VA examiner review April 2007. 

In April 2007, the same VA examiner who had examined the 
Veteran in February 2005 again reviewed the claims folder, 
including the prior examination report, and provided answers 
to the Board's November 2006 remand questions.  The examiner 
specifically noted that he had reviewed the 2001 private 
medical statements by Dr. G and Dr. C, and the June 2002 
opinion by a VA general surgeon.  The examiner informed that 
the Veteran's respiratory disorder was his chronic cough.  He 
concluded that the Veteran did not have breathing 
difficulties, pneumonitis, bronchitis, or residuals of any 
asbestosis or coccidioidomycosis, or residuals of any injury 
including pneumonitis or particulate dust leading to fibrosis 
of the lungs.  The examiner further found that the Veteran 
did not have evidence of obstructive lung disease, though he 
did have bronchial asthma/ asthmatic bronchitis (the examiner 
used these terms interchangeably) treated with asthma 
medications.  The examiner also stated that the Veteran does 
not have any lung disease that was progressive in nature, 
such as interstitial fibrosis or pulmonary asbestosis.  
Rather, the Veteran's asthmatic bronchitis was "episodic at 
best" and manifested solely by symptoms, without supportive 
findings on x-rays or pulmonary function tests.  The examiner 
concluded that while the Veteran has asthmatic bronchitis, he 
does not have any respiratory disease that is a residual of 
any occupational exposure, either pre-service, in-service, or 
post-service.  

Regarding the presumption of soundness, the Board notes that 
there are no records prior to service documenting a pre-
service respiratory disorder.  Findings of asbestosis or 
coccidioidomycosis, while initially assessed, have been, upon 
most recent VA examinations, ruled out together with 
residuals of any injury including pneumonitis or other 
particulate-exposure-related fibrotic lung disease, including 
by negative findings on X-rays.  The asthmatic bronchitis 
assessed by the most recent VA examiner to have been present 
prior to service is not noted by pre-service or service 
entrance examination to have been present prior to service. 

The STRs find noted other respiratory disorders reportedly 
present prior to service, but, as above, those respiratory 
disorders have been recently ruled out by VA examination.  
Neither the most recent VA examiner nor the prior VA 
physician in the noted June 2002 opinion letter found, by 
clear and unmistakable evidence, that the Veteran's asthmatic 
bronchitis had both existed prior to service not increased in 
severity during service.  In the absence of pre-service 
findings of asthmatic bronchitis, in light of the numerous 
conflicting findings of various respiratory diseases in 
service and after service, and in light of the February 2005 
letter from the Veteran's California Cadet Corps instructor 
to the effect that he did not recall the Veteran having any 
chronic health problems, the Board can contemplate no 
reasonable possibility of arriving at clear and unmistakable 
evidence both that a respiratory disorder existed prior to 
service and was not increased in severity during service. 

In view of the foregoing, the presumption of soundness cannot 
be overcome in this case.  38 U.S.C.A. § 1111.  Accordingly, 
the Veteran must be taken as of sound condition upon entry 
into service for purposes of this adjudication.  38 C.F.R. 
§ 3.304(b).  

Given that presumption of soundness, the Board must view the 
April 2007 VA examiner's opinion that the Veteran's current 
asthmatic bronchitis persisted from service as ultimately 
favoring the Veteran's claim for that respiratory disorder on 
the basis of direct incurrence in service.  Wagner, supra.  
Similarly, other medical opinions supporting ongoing 
respiratory symptoms favor the claim.  

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  Based upon the evidentiary record, a broader 
characterization of current respiratory disability related to 
service, beyond asthmatic bronchitis, cannot be supported by 
current, extensive medical findings and opinions  

In summary, in light of the favorable medical evidence of 
persistence of disability since service, considering the 
Veteran's own statements, and in the absence of sufficient 
countervailing evidence indicative of a lack of disability 
persisting from service, the Board concludes that the 
preponderance of the evidence favors the claim, to the extent 
of asthmatic bronchitis being incurred in service.  38 C.F.R. 
§ 3.303.   




ORDER

Service connection for a respiratory disorder, currently 
diagnosed as asthmatic bronchitis, is granted. 



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


